MASTER PURCHASE AGREEMENT

dated as of February 7, 2012

by and among

DWM MANAGEMENT LLC, as Purchaser,

and

DFR MIDDLE MARKET HOLDINGS LTD.

and

DEERFIELD CAPITAL MANAGEMENT LLC, as Sellers

CHI:2597528.11

TABLE OF CONTENTS

Page

ARTICLE I PURCHASE AND SALE TRANSACTIONS; CLOSING



1.1   Purchase and Sale Transactions; Consideration.



1.2   Closing



1.3   Deliveries



1.4   Allocation of Purchase Price

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS



2.1   Existence and Power.



2.2   Authorization



2.3   Title to Securities



2.4   No Conflict



2.5   Compliance with Laws; Permits



2.6   Litigation and Orders



2.7   Material Contracts.



2.8   CLO Matters.



2.9   Collateral Manager Notices



2.10   No Third Party Brokers



2.11   Investment Adviser



2.12   Books and Records



2.13   Taxes



2.14   No Other Representations or Warranties

ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER



3.1   Existence



3.2   Authorization



3.3   No Conflict



3.4   Litigation



3.5   No Brokers



3.6   Investment Advisor



3.7   Investment Intent



3.8   No Other Representations or Warranties



3.9   Independent Investigation and Evaluation

ARTICLE IV COVENANTS



4.1   Covenants Regarding the Shares



4.2   Confidentiality



4.3   Post-Closing Access; Further Assurances



4.4   Publicity



4.5   Post-Closing Remittances



4.6   Transfer Taxes

ARTICLE V CLOSING DELIVERIES



5.1   Deliveries by the Sellers



5.2   Deliveries by the Purchaser

ARTICLE VI INDEMNIFICATION



6.1   Survival of Representations, Warranties and Covenants



6.2   Indemnification by Sellers



6.3   Indemnification by Purchaser



6.4   Method of Asserting Claims.



6.5   Other Indemnification Provisions



6.6   Limitations on Indemnification.



6.7   Mitigation; Reimbursement



6.8   Treatment of Indemnity Payments

ARTICLE VII DEFINITIONS



7.1   Definitions

ARTICLE VIII MISCELLANEOUS



8.1   Assignment



8.2   No Third-Party Beneficiaries



8.3   Expenses



8.4   Amendment and Modification



8.5   Notices



8.6   Governing Law; Dispute Resolution.



8.7   Severability



8.8   Waiver



8.9   Counterparts; Facsimile



8.10   Entire Agreement



8.11   Specific Performance



8.12   Interpretation

LIST OF DISCLOSURE SCHEDULES

     
Schedule 2.4
Schedule 2.7(a)
Schedule 2.7(b)
Schedule 2.8
  No Conflicts
Issuer Contracts
Material Contracts
CLO Contracts

LIST OF SCHEDULES

Schedule 1.4 Purchase Price Allocation

MASTER PURCHASE AGREEMENT

THIS MASTER PURCHASE AGREEMENT, dated as of February 7, 2012 (this “Agreement”),
is by and among DWM Management LLC, a Delaware limited liability company
(“Purchaser”) DFR Middle Market Holdings Ltd., a Cayman Islands exempted company
(“Securities Seller”), Deerfield Capital Management LLC, a Delaware limited
liability company (“DCM” and together with Securities Seller, each a “Seller”
and collectively, “Sellers”). Purchaser and Sellers are referred to herein
individually as a “Party” and collectively as the “Parties.” Capitalized terms
used in this Agreement are defined in Article VII.

RECITALS:

(A) Securities Seller is the record and beneficial owner of (i) the Subordinated
Notes due 2019, issued on July 17, 2007, by DFR Middle Market CLO Ltd., a Cayman
Islands exempted company, as issuer (“Issuer”), to the Securities Seller in the
original principal amount of $50,000,000 (the “Securities Seller Subordinated
Notes”), and (ii) the Class D Deferrable Mezzanine Floating Rate Notes due 2019,
issued on July 17, 2007, by Issuer in the original principal amount of
$19,000,000 (the “Securities Seller Class D Notes”).

(B) DCM is a party to that certain (i) Management Agreement, dated as of
July 17, 2007 (the “CLO Management Agreement”), by and between Issuer and DCM,
as collateral manager (in such capacity, the “Collateral Manager”), and
(ii) Collateral Administration Agreement, dated as of July 17, 2007 (the “CAA”),
by and among Issuer, DCM and Wells Fargo.

(C) At the Closing, (i) DCM desires to sell to Purchaser, and Purchaser desires
to purchase from DCM, all of DCM’s right, title and interest in and to the
Purchased Assets, subject to the assumption by Purchaser of the Assumed
Liabilities, and (ii) Securities Seller desires to sell to Purchaser, and
Purchaser desires to purchase from Securities Seller, the Securities.

NOW, THEREFORE, in consideration of the foregoing recitals, the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE I
PURCHASE AND SALE TRANSACTIONS; CLOSING

1.1 Purchase and Sale Transactions; Consideration.

(a) CLO Assets Sale. On the terms and subject to the conditions of this
Agreement, at Closing, (i) DCM shall sell, transfer, convey, assign and deliver
to Purchaser all of DCM’s right, title and interest in and to the Purchased
Assets free and clear of all Liens, and (ii) Purchaser shall assume the Assumed
Liabilities. Notwithstanding anything herein to the contrary, (A) the Excluded
Assets will be retained by DCM and not sold, assigned, conveyed, transferred or
delivered to Purchaser hereunder, and (B) Purchaser shall not assume, and DCM
shall continue to be responsible for the Excluded Liabilities.

(b) Securities Sale. On the terms and subject to the conditions of this
Agreement, at Closing, Securities Seller shall sell and deliver to Purchaser the
Securities, free and clear of all Liens.

(c) Consideration. At Closing, Purchaser shall pay to Sellers in cash by wire
transfer to an account or accounts designated by Sellers (x) an aggregate amount
equal to THIRTY-SIX MILLION FIVE HUNDRED THOUSAND DOLLARS ($36,500,000)
consisting of (i) an amount equal to TWO MILLION DOLLARS ($2,000,000) as
consideration for the Purchased Assets, and (ii) an amount equal to THIRTY-FOUR
MILLION FIVE HUNDRED THOUSAND DOLLARS ($34,500,000) as consideration for the
Securities, minus (y) the sum of (i) any Collateral Management Fees, and
(ii) any Securities Payments, in each case received after November 1, 2011 and
prior to the Closing Date by DCM and Securities Seller, respectively (the
difference between the amounts in clauses (x) and (y), the “Closing Payment”).
Prior to the date hereof, Sellers have delivered to Purchaser wire transfer
instructions for the payment of the Closing Payment. The Closing Payment
together with the assumption of the Assumed Liabilities is referred to herein as
the “Purchase Price.”

1.2 Closing. The closing of the Contemplated Transactions (the “Closing”) shall
take place at the offices of Sellers’ counsel in Chicago, Illinois on the date
hereof (the “Closing Date”), and the Closing shall be effective as of
11:59 p.m., Chicago time, on the Closing Date.

1.3 Deliveries. At the Closing, subject to the terms and conditions of this
Agreement, (a) Sellers shall deliver to Purchaser those documents, agreements
and certificates set forth in Section 5.1, and (b) Purchaser shall pay to
Sellers the Closing Payment and shall deliver to Sellers the documents,
agreements and certificates set forth in Section 5.2.

1.4 Allocation of Purchase Price. The Purchase Price will be allocated as set
forth on Schedule 1.4 attached hereto (the “Allocation”). After the Closing, the
Parties will make consistent use of the Allocation specified on Schedule 1.4 for
all Tax and financial reporting purposes and in all filings, declarations and
reports with the United States Internal Revenue Service and any other
Governmental Authority. The Allocation shall be conclusive and binding on the
Parties for all purposes, including reporting and disclosure requirements under
any Governmental Authority and none of the Parties shall take any position that
is inconsistent with such Allocation unless required by applicable Law.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers jointly and severally represent and warrant to Purchaser as of the date
hereof as follows (collectively, the “Sellers Representations”):

2.1 Existence and Power.

(a) DCM is a limited liability company, duly formed, validly existing and in
good standing under the Laws of the State of Delaware and has all company power
to carry on its business as now conducted.

(b) Securities Seller is an exempted company, duly formed, validly existing and
in good standing under the Laws of the Cayman Islands and has all company power
to carry on its business as now conducted.

2.2 Authorization. Each Seller has the requisite power and authority to enter
into this Agreement and the Ancillary Documents and to consummate the
Contemplated Transactions. All necessary action required to be taken by each
Seller to authorize the execution, delivery and performance of this Agreement
and the Ancillary Documents and the consummation of the Contemplated
Transactions has been duly taken. This Agreement and each of the Ancillary
Documents to which each Seller is a party have been duly executed and delivered
by such Seller, as applicable, and, assuming the due execution by Purchaser of
this Agreement and the Ancillary Documents, each will constitute the legal,
valid and binding obligations of such Seller, enforceable against such Seller in
accordance with its and their terms, except as such enforceability may be
limited by Laws applicable to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar Laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies or by
general principles of equity.

2.3 Title to Securities. (a) The authorized share capital of the Issuer consists
of 50,000 ordinary shares, par value $1.00 per share, of which 250 shares are
issued and outstanding (such issued and outstanding shares, the “Issuer
Shares”). The authorized share capital of the Co-Issuer consists of 1,000 common
shares, par value $1.00 per share, all of which are issued and outstanding (such
issued and outstanding shares the “Co-Issuer Shares” and, together with the
Issuer Shares, the “Shares”). The Securities Seller is the sole record and
beneficial owner of the Shares, free and clear of all Liens and, except as set
forth in the Loan Sale Agreements or the memorandum and articles of association
of the Issuer, any restriction on the right to vote, sell or otherwise dispose
of the Shares. The Securities Seller does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any Shares or any other
equity security of the Issuer or Co-Issuer or any securities representing the
right to purchase or otherwise receive any Shares or any other equity security
of the Issuer or Co-Issuer or any agreements the value of which varies directly
in relation to the earnings, shareholders’ equity or value of the Shares or any
equity of the Issuer or Co-Issuer such as phantom equity plans or agreements.
Other than the Shares, there are no other issued and outstanding (i) ordinary
shares, common shares or other equity interests of the Issuer or Co-Issuer or
(ii) securities convertible into or exercisable for ordinary shares, common
shares or other equity interests of the Issuer or Co-Issuer.

(b) The Securities Seller owns beneficially and of record, and has good and
valid title to, the Securities Seller Class D Notes and Securities Seller
Subordinated Notes, free and clear of all Liens and, except as provided by
applicable Law or as set forth in the Indenture, the CAA or the CLO Management
Agreement, any restriction on the right to vote, sell or otherwise dispose of
such Securities Seller Class D Notes or Securities Seller Subordinated Notes.
The Securities Seller does not have and is not bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any Securities Seller Class D
Notes, Securities Seller Subordinated Notes, any other Class D Notes or
Subordinated Notes, or any securities representing the right to purchase or
otherwise receive any Class D Notes or Subordinated Notes. After the
consummation of the Contemplated Transactions in accordance with the terms
hereof, neither Seller nor any of their respective Affiliates will own
beneficially or of record any Rated Notes or Subordinated Notes.

2.4 No Conflict. Except as set forth on Schedule 2.4 of the Disclosure Schedule,
the execution, delivery and performance by each Seller of this Agreement and the
Ancillary Documents and the consummation by each Seller of the Contemplated
Transactions do not and will not (a) violate or conflict with or constitute a
default under (or an event that with the giving of notice or passage of time or
both would constitute a default under) the Organizational Documents of either
Seller, (b) contravene or violate any Law to which either Seller is subject or
violate, contravene or conflict with any Order applicable to either Seller,
(c) require any consent, approval, confirmation or similar action of, or any
notice to or other filing with, any Governmental Authority or Person or under
any Material Contract, or (d) violate, conflict with, breach or constitute a
default under (or an event that with the giving of notice or passage of time or
both would constitute a default under) or result in the termination of, or
result in a right or cause to remove under, or accelerate the performance
required by, or excuse performance by any Person of any of its obligations
under, or cause the acceleration of the maturity of any debt or obligation
pursuant to the Material Contracts.

2.5 Compliance with Laws; Permits. DCM, solely in its capacity as the Collateral
Manager and in no other capacity, is, and has been at all times since July 17,
2007, in compliance in all material respects with all applicable Laws and
possesses all necessary material Permits to act in such capacity. DCM, solely in
its capacity as the Collateral Manager and in no other capacity, has not
received at any time since July 17, 2007, any written notice of or been formally
charged with any violation of applicable Laws.

2.6 Litigation and Orders. There are no Actions pending or, to the Knowledge of
the Sellers, threatened against either Seller arising from, relating to or
otherwise involving the Material Contracts, the Issuer, the Co-Issuer or the
Securities. To the Knowledge of the Sellers, there are no Actions pending or
threatened against the Issuer or the Co-Issuer. To the Knowledge of the Sellers,
neither the Issuer nor the Co-Issuer is subject to any Order, and there is not
currently, and has not been, any Order with respect to the Indenture, any other
Material Contract or the Securities.

2.7 Material Contracts.

(a) To the Knowledge of Sellers, set forth on Schedule 2.7(a) of the Disclosure
Schedule is a true and complete list of each material agreement (other than the
Indenture) to which the Issuer or the Co-Issuer is a party, including any ISDA
Master Agreement or other agreement pursuant to which any asset, investment,
credit extension or commitment of the Issuer is hedged.

(b) Set forth on Schedule 2.7(b) of the Disclosure Schedule is a true and
complete list of the following agreements to which either Seller is a party
relating to the Issuer or Co-Issuer: (i) the CLO Management Agreement and any
other collateral management agreements, (ii) the CAA and any other collateral
administration agreements, (iii) the Loan Sale Agreements, (iv) commitments to
invest or fund or to increase an existing investment, credit extension or
commitment of the Issuer or Co-Issuer outstanding as of the Closing Date,
(v) any agreement to assign, or any instrument purporting to assign, on or after
the Closing Date any asset of Issuer or Co-Issuer, and (vi) any agreement to
amend, restructure or otherwise modify on or after the Closing Date any
investment or asset of Issuer or Co-Issuer (the Contracts described in
subclauses (i) - (vi) and the Indenture, are referred to herein collectively as
the “Material Contracts”). A true, correct and complete copy of all Material
Contracts, together with all amendments, supplements and modifications thereto
through the date hereof (as set forth on Schedule 2.7(b) of the Disclosure
Schedule), have been provided to Purchaser. There are no other material
agreements to which either Seller is a party that relate to the Issuer, the
Co-Issuer or the transactions contemplated by the Indenture, the CLO Management
Agreement or the CAA.

(c) Neither Seller has received, prior to the date hereof, any written notice
from any Person challenging the validity or enforceability of any applicable
Material Contract. Neither Seller has granted any waiver under any Material
Contract or released any Person, in whole or in part, from any of its
obligations under any Material Contract. Neither Seller has made any prior
assignment of its rights or obligations under any Material Contract.

2.8 CLO Matters.

(a) Sellers have provided to Purchaser, with respect to the Indenture, a true
and complete copy of each Monthly Report and Note Valuation Report delivered
pursuant to the Indenture prior to the date hereof. No such Monthly Report or
Note Valuation Report includes any misstatement of a material fact, other than
such misstatements that are or have been corrected in a subsequent report or
written communication to the holders of the Notes. Except as set forth in the
most recent Monthly Report delivered under the Indenture, to the Knowledge of
Sellers, there are no Charged-Off Obligations or Delinquent Obligations (each as
defined in the Indenture) that are not listed on such Monthly Report.

(b) Neither Seller has received, prior to the date hereof, any written notice
from any Person challenging the obligation to pay the Collateral Management Fees
under the CLO Management Agreement. Except as set forth Schedule 2.8 of the
Disclosure Schedule, to the Knowledge of the Sellers, (i) DCM is not in material
breach of, or material default under, any Material Contract to which it is a
party, (ii) no Event of Default (as defined in the Indenture) has occurred and
is continuing, (iii) no event of default or termination event has occurred and
is continuing under any Material Contract, (iv) no event or condition exists
that would constitute “cause” to remove the Collateral Manager under the CLO
Management Agreement, and (v) no event has occurred that could, with the passage
of time or compliance with any applicable notice requirements or both,
constitute a material default of, result in a material violation or material
breach of, or give any right to accelerate, modify, cancel or terminate any
Material Contract.

(c) Immediately prior to the Closing, DCM was the “Collateral Manager” under the
CLO Management Agreement. DCM has not (i) given the Issuer or the Co-Issuer any
written notice of termination of the CLO Management Agreement, (ii) prior to the
date hereof, received from any Person, Governmental Authority or any holder of
Notes, or Subordinated Notes, any written notice of termination of the CLO
Management Agreement or removal of DCM as Collateral Manager thereunder or
expressing the intent to terminate the CLO Management Agreement or remove DCM as
Collateral Manager thereunder or (iii) received from any Person or any holder of
Notes any written notice of (A) an intention to cause, either individually or
collectively with others, an optional redemption of any securities issued by the
Issuers or (B) any notice of any material default, termination event or Event of
Default under any Material Contract.

(d) Prior to the date hereof and solely to the extent Collateral Management Fees
were otherwise required to be paid in accordance with the CLO Contracts, no
Collateral Management Fees have been waived, reduced, postponed, assigned or the
subject of any claim asserted by any Person against DCM pursuant to any right of
set-off, counterclaim or deduction (whether pursuant to the express terms of the
applicable CLO Management Agreement or otherwise).

2.9 Collateral Manager Notices. Sellers have provided to Purchaser a true and
complete copy of each written notice received by DCM seeking the consent of, or
a waiver from, DCM in its capacity as Collateral Manager (whether individually
or on behalf of the Issuer) under any Material Contract.

2.10 No Third Party Brokers. Except for GreensLedge, whose fees shall be the
obligation of the Sellers, no third party agent, broker, investment banker,
financial advisor or other Person is or will be entitled to any broker’s or
finder’s fee or any other similar commission or fee from either Seller in
connection with any of the Contemplated Transactions.

2.11 Investment Adviser. DCM is a registered investment adviser under the
Investment Advisers Act.

2.12 Books and Records. The information contained in the Records, other than the
information provided by third-parties or in the nature of opinions or judgments,
is true and correct in all material respects. Sellers have provided to Purchaser
a true, correct and complete copy of the Records.

2.13 Taxes. (a) To the Knowledge of Sellers, no deficiency for any amount of Tax
has been asserted or assessed by a Governmental Authority in writing against the
Issuer that has not been satisfied by payment, settled or withdrawn.

(b) To the Knowledge of Sellers, there are no pending Tax audits,
investigations, examinations, administrative or judicial proceedings with
respect to any Taxes or Tax returns of the Issuer. The Issuer has not received
written notice from any taxing authority that it intends to commence such an
audit, examination, investigation or proceeding.

(c) DCM, in its capacity as the Collateral Manager, has at all times complied
with Section 7.8(d) of the Indenture.

2.14 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS ARTICLE II (AS QUALIFIED BY THE DISCLOSURE
SCHEDULES), NEITHER SELLER MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY, AND EACH SELLER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY
WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE ANCILLARY
DOCUMENTS AND THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as of the date hereof as follows:

3.1 Existence. Purchaser is a limited liability company, duly organized and
validly existing and in good standing under the Laws of Delaware.

3.2 Authorization. Purchaser has the requisite power and authority to enter into
this Agreement and the Ancillary Documents and to consummate the Contemplated
Transactions. All necessary action required to be taken by Purchaser to
authorize the execution, delivery and performance of this Agreement and the
Ancillary Documents and the consummation of the Contemplated Transactions has
been duly taken. This Agreement and each of the Ancillary Documents has been
duly executed and delivered by or on behalf of Purchaser and, assuming the due
execution by each Seller of this Agreement and the Ancillary Documents to which
such Seller is a party, each will constitute the legal, valid and binding
obligations of Purchaser, enforceable against Purchaser in accordance with its
and their terms, except as such enforceability may be limited by Laws applicable
to bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar Laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies or by general principles of equity.

3.3 No Conflict. The execution, delivery and performance by Purchaser of this
Agreement and the Ancillary Documents and the consummation by Purchaser of the
Contemplated Transactions do not and will not (a) violate or conflict with or
constitute a default under (or an event that with the giving of notice or
passage of time or both would constitute a default under) the Organizational
Documents of the Purchaser, (b) contravene or violate any Law to which the
Purchaser is subject or violate, contravene or conflict with any Order
applicable to the Purchaser, or (c) require any consent, approval, confirmation
or similar action of, or any notice to or other filing with, any Governmental
Authority or Person or under any material agreement to which Purchaser is a
party.

3.4 Litigation. There are no Actions pending against Purchaser or any of its
Affiliates, except for those that would not reasonably be expected to have a
material and adverse effect upon the ability of Purchaser to consummate the
Contemplated Transactions.

3.5 No Brokers. No agent, broker, investment banker, financial advisor or other
Person is or will be entitled to any broker’s or finder’s fee or any other
similar commission or fee from Purchaser in connection with any of the
Contemplated Transactions.

3.6 Investment Advisor. Purchaser is not, and is not required to become, a
registered investment adviser under the Investment Advisers Act.

3.7 Investment Intent. The Securities are being purchased for the Purchaser’s
own account and not with the view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
and the rules and regulations promulgated thereunder.

3.8 No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF PURCHASER CONTAINED IN THIS AGREEMENT, PURCHASER MAKES NO EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY, AND PURCHASER HEREBY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS.

3.9 Independent Investigation and Evaluation. In making its determination to
proceed with the Contemplated Transactions, the Purchaser and its Affiliates
have relied solely on the results of their own independent investigation and the
representations and warranties of the Sellers expressly and specifically set
forth in this Agreement. Neither Seller nor their Affiliates nor any other
Person has made any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding the Securities or the
Purchased Assets not expressly set forth in this Agreement, and neither Seller
nor their Affiliates or Representatives nor any other Persons shall have, or be
subject to, any Liability to Purchaser or to any other Person resulting from the
distribution to Purchaser or its Representatives, or Purchaser’s or its
Representatives’ use, of any such information, including any confidential
information relating to the Securities or the Purchased Assets or any other
publications or information provided to Purchaser or its Representatives, or any
other documents or information in any form (including oral, electronic or in
writing) provided to Purchaser or its Representatives in connection with the
Contemplated Transactions.

ARTICLE IV
COVENANTS

4.1 Covenants Regarding the Shares. (a) The Securities Seller hereby agrees
that, subject to Section 4.1(b) below, it shall, unless otherwise required by
applicable Laws (i) exercise or refrain from exercising, as applicable, any and
all of its rights as the record and beneficial holder of the Shares, whether
statutory, contractual or otherwise and including any right to waive any
obligation or liability of any Person, to cause the dissolution or liquidation
of the Issuer or the Co-Issuer or to sell, assign or transfer any of the Shares,
only at the direction of, or with the consent of, the Purchaser, and (ii) carry
out and implement any direction of the Purchaser with respect to the Shares
promptly upon receipt thereof from the Purchaser. In the event that the
Securities Seller receives any notice or request with respect to the Shares, the
Securities Seller shall promptly (and in any event within two (2) Business Days)
forward such notice or request to the Purchaser and shall not take any action
with respect thereto unless and until the Purchaser directs Securities Seller to
do so, and then shall act in accordance with such direction of the Purchaser.
All consents and directions of the Purchaser given or made pursuant to this
Section 4.1 shall be given or made in the Purchaser’s sole discretion.

(b) Purchaser shall be responsible, and shall reimburse Securities Seller
promptly upon demand, for all reasonable out of pocket costs and expenses
incurred by Securities Seller in connection with the fulfillment of its
obligations under this Section 4.1, subject to the provision by Securities
Seller of reasonably detailed documentation with respect thereto. Purchaser
shall indemnify Securities Seller with respect to the actions taken or not taken
by it pursuant to this Section 4.1 as set forth in Article VI; provided, that,
notwithstanding Article VI, Purchaser shall not have any indemnification
obligation to the Securities Seller for such action or inaction to the extent
that such Seller Losses are incurred as a result of the gross negligence,
willful misconduct or fraud of the Securities Seller in the performance of its
obligations under this Section 4.1 or the breach by Securities Seller of this
Section 4.1.

(c) Purchaser may, at any time in its sole discretion, elect to acquire the
Shares from the Securities Seller by written notice (the “Call Notice”) to the
Securities Seller. The purchase price for such purchase of the Shares shall be
an amount equal to the aggregate par value for such Shares. Within 30 days after
the date of the Call Notice (which period shall be extended solely to the extent
needed to obtain any required third party approvals, including rating agency
consent), the Securities Seller shall sell to the Purchaser, free and clear of
any Liens, all of the Shares. Each of Purchaser and Securities Seller shall, at
the expense of the Purchaser, take all actions as may be reasonably necessary to
consummate the sale contemplated by this Section 4.1(c), including cooperating
with the other party to obtain any third party consents, entering into
agreements and delivering certificates and instruments and consents as may be
reasonably deemed necessary or appropriate. At the closing of any sale and
purchase pursuant to this Section 4.1(c), the Securities Seller shall only be
required to make the representations set forth in Section 2.1(b), 2.2 and 2.3(a)
as of the date of such closing and solely with respect to the transfer of the
Shares from Securities Seller to the Purchaser, and shall deliver to the
Purchaser the certificate or certificates representing the Shares (if any),
accompanied by stock powers and all necessary stock transfer taxes paid and
stamps affixed, if necessary, against receipt of the purchase price therefor
from the Purchaser by certified or official bank check or by wire transfer of
immediately available funds.

4.2 Confidentiality. From and after the date hereof, the Sellers shall not, and
shall direct their Affiliates not to, use or disclose, or allow the use or
disclosure for any purpose, of any Confidential Material, including all or
portions of any notes, summaries, reports, analyses or other material derived by
the Sellers or their Affiliates from the Confidential Material, in whatever form
maintained, except that the Sellers may disclose such Confidential Material to
its Affiliates and its and their respective officers, directors, employees,
partners, members, attorneys, auditors or accountants, in each case solely to
the extent necessary in connection with the Sellers’ obligations under this
Agreement or the preparation of financial statements and tax returns and related
records. For purposes of this Section 4.2, “Confidential Material” shall not
include any information that (i) becomes available to the public, other than as
a result of a disclosure by the Sellers or their Affiliates or Representatives,
(ii) becomes available to the Sellers or their Affiliates or Representatives on
a non-confidential basis from a source other than their internal records or the
Purchaser, provided such source was not known by the Sellers or such Affiliate
or Representative, as applicable, to be in breach of an obligation of
confidentiality with respect to such information, (iii) is independently
developed by the Sellers or their Affiliates or Representatives (other than
through use of or reference to any Confidential Information retained by the
Sellers as a result of their having owned the Notes or acted as collateral
manager under the Collateral Management Agreement), or (iv) is otherwise
lawfully in the possession of the Sellers or their Affiliates or Representatives
as a result of other transactions unrelated to the Sellers having owned the
Notes or acted as collateral manager under the Collateral Management Agreement.
If a Seller is requested or required (by law, court order, oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand, self-regulatory organization, governmental agency,
regulatory body or similar process) to make any disclosure of any Confidential
Material, such Seller may disclose such Confidential Material; provided that it
shall provide the Purchaser with prompt notice of such request, to the extent
permissible by law, so that the Purchaser may seek, at its sole cost and
expense, an appropriate protective order with respect to such Confidential
Material. If, absent the entry of a protective order, a Seller is legally
compelled or required to disclose such Confidential Material, it may disclose
such information to the extent required, without liability under this
Section 4.2, and each of the parties hereto shall use its commercially
reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded any Confidential Material so furnished. Notwithstanding
anything herein to the contrary, disclosure of Confidential Material contained
in the records of Sellers may be made in the course of inspections, examinations
or inquiries by federal or state regulatory agencies and self-regulatory
organizations that have requested or required the inspection of such records
generally and not with a focus on or specific to Confidential Material, without
notice to the Purchaser.

4.3 Post-Closing Access; Further Assurances. Each of the Parties agrees that
from and after the Closing, the Parties shall (i) cooperate with each other in
providing information reasonably requested by the other Party in connection with
any Claim by a Third Party against any Party (including, without limitation, any
litigation), the preparation and audit of financial statements, insurance audits
and governmental investigations and any other reasonable and valid business
purpose (for the avoidance of doubt, a “valid business purpose” shall not
include litigation against another Party), and (ii) execute and deliver or cause
to be executed and delivered to each other such additional instruments or other
documents, and cooperate and do such other acts and things, all as the other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the Contemplated Transactions, including executing and delivering
any additional instruments necessary, proper or advisable to consummate the
Contemplated Transactions; provided, however, that in each case, the requesting
party shall be solely responsible for any third-party costs and expenses of the
other party incurred in connection the foregoing. At the Closing, to the extent
such items are in the possession of DCM and not previously provided to
Purchaser, DCM shall deliver to Purchaser (1) all CD-ROMs containing closing
documents relating to the Indenture, the CAA, the CLO Management Agreement and
the transactions contemplated thereby (and all amendments, supplements, waivers
and modifications thereof of which either Seller has Knowledge), (2) all
Records, (3) any shadow rating letters issued to or in respect of any obligor of
a Collateral Debt Obligation (as defined in the Indenture) currently held by the
Issuer and all data and information submitted for estimates, (4) an extract from
the CDO Sentry database maintained by Sellers in respect of Assets currently
held by the Issuer, and (5) all assignment agreements and trade tickets for
Assets currently held by the Issuer. In addition to the foregoing the Sellers
shall provide reasonable assistance generally in the transition of such items
and information to Purchaser from DCM under and in relation to the Indenture,
the CAA and the CLO Management Agreement. Purchaser and Sellers will cooperate
and use their respective commercially reasonable efforts to determine which
assets or information of the Issuers or the Sellers may constitute Non-Public
Information. Following the date hereof, Sellers will not knowingly provide
Purchaser any Non-Public Information. If any Party hereto elects to dispose of
any records relating to the Issuers (other than, in the case of the Purchaser,
the Securities) or the Material Contracts, such Party shall first give the other
Parties hereto thirty (30) days’ written notice during which period such other
Parties shall have the right to take such records without further consideration.

4.4 Publicity. Sellers and Purchaser agree that no press release or public
announcement related to this Agreement or the Contemplated Transactions shall be
issued or made by any party hereto without the joint approval of Purchaser and
Sellers, unless required by Law as determined by Purchaser or Sellers, as the
case may be, based on advice of their respective counsel, in which case
Purchaser and Sellers, as applicable, shall have the right to review and comment
upon such press release or public announcement prior to its issuance, making or
publication. Notwithstanding anything contained herein to the contrary, (i) CIFC
Corp., the parent of Sellers, may publicly disclose the execution and delivery
of this Agreement by the Parties, the Closing of the Contemplated Transactions
and this Agreement and the terms thereof in any filing it may make with the
Securities and Exchange Commission; provided that Sellers shall give the
Purchaser prior written notice of any such disclosure and Purchaser shall be
given a reasonable opportunity to comment on such contemplated disclosure
(before such disclosure is made) and the reasonable comments of Purchaser (if
made on a timely basis) shall be incorporated in such disclosure, and (ii) after
the Closing Date, Purchaser may make disclosures to its and its Affiliates’
investors consistent with customary practices of the Purchaser or its Affiliates
relating to the disclosure of investments by the Purchaser or any Affiliate
thereof to its investors.

4.5 Post-Closing Remittances. After the Closing Date, Sellers shall promptly and
in any event no later than two (2) Business Days following the receipt of such
payment, remit to Purchaser any Collateral Management Fees and/or Securities
Payments received after the Closing Date by DCM and Securities Seller,
respectively, or any of their Affiliates. Sellers shall hold any amounts
received by either Seller or their respective Affiliates to which the Purchaser
is entitled under this Section 4.5 in trust and agree that neither Sellers nor
their respective Affiliates shall have any right, title or interest whatsoever
in such amounts. Any remittance required by this Section 4.5 shall be made in
the currency received in immediately available funds, without withholding,
set-off, deduction or counterclaim of any type, by wire transfer to the account
set forth on Schedule 4.5, as Purchaser may amend from time to time upon written
notice to the Sellers.

4.6 Transfer Taxes. Each of Purchaser and Sellers hereby agrees to pay on a
timely basis 50% of all applicable transfer, sales, use, purchase, stamp duty,
conveyance, value added, recording, registration, documentary, filing and other
similar Taxes (excluding any income or similar Taxes) and administrative fees
(including notary fees) arising out of the Contemplated Transactions
(collectively, the “Transfer Taxes”).

ARTICLE V
CLOSING DELIVERIES

5.1 Deliveries by the Sellers. The obligation of Purchaser to effect the
Contemplated Transactions shall be subject to the delivery by the Sellers of the
following agreements and documents to Purchaser, duly executed, where
applicable, by an authorized officer of the applicable Seller(s):

(a) executed copies of the consent of a Majority of the Subordinated Notes in
connection with the consummation of the Contemplated Transactions, and such
consent shall be in full force and effect;

(b) a copy of the Transferor Certificate in the form of Exhibit B to the
Subordinated Note Paying and Transfer Agency Agreement, dated as of July 17,
2007, between Issuer, and Wells Fargo as Subordinated Note Paying and Transfer
Agent (the “Subordinated Note Agreement”) as received by Wells Fargo in its
capacity as Subordinated Note Registrar with respect to the transfer of the
Securities Seller Subordinated Notes; and

(c) the Assignment and Assumption Agreement.

5.2 Deliveries by the Purchaser. The obligation of Sellers to effect the
Contemplated Transactions shall further be subject to the delivery by the
Purchaser of the following agreements and documents to Sellers, duly executed,
where applicable, by an authorized officer of Purchaser:

(a) a copy of the Transferee Certificate in the form of Exhibit B to the
Subordinated Note Agreement, as received by Wells Fargo in its capacity as
Subordinated Note Registrar with respect to the transfer of the Securities
Seller Subordinated Notes; and

(b) the Assignment and Assumption Agreement.

ARTICLE VI
INDEMNIFICATION

6.1 Survival of Representations, Warranties and Covenants. The Sellers
Representations and all of the representations and warranties of Purchaser
contained in this Agreement shall survive the Closing and continue in full force
and effect for a period of twenty-four (24) months thereafter; provided that the
representations and warranties made in Sections 2.1, 2.2, 2.3, 2.4(a), 2.10,
3.1, 3.2, 3.3(a) and 3.5 (the “Fundamental Representations”) shall survive the
Closing and continue in full force and effect indefinitely thereafter (each
period, as applicable, the “Representation Survival Period”), and no Person may
make a new claim for indemnification under this Article VI with respect to a
breach of a Sellers Representation or a representation or warranty of Purchaser
contained in this Agreement after the expiration of the Representation Survival
Period. The Parties’ respective covenants and agreements to be performed at or
after the Closing Date contained in this Agreement shall survive until each
Party’s obligations with respect thereto have been satisfied in full.

6.2 Indemnification by Sellers. Subject to the limitations of Sections 6.1, 6.5
and 6.6, Sellers agree, following the Closing, to jointly and severally
indemnify and hold harmless Purchaser and its Affiliates, officers, directors,
employees and other Representatives (collectively, the “Purchaser Indemnified
Parties”) against any Losses actually suffered or incurred by the Purchaser
Indemnified Parties that are caused by or are a result of or related to (a) a
breach of any Sellers Representation; (b) a breach of, or failure to perform,
any covenant or agreement of Sellers contained in this Agreement or any
Ancillary Document; (c) any Liability, other than the Assumed Liabilities,
arising out of or relating to the Purchased Assets; or (d) other than as a
result of any action by or on behalf of the Issuer after the Closing Date, the
Issuer, prior to the Closing Date, (i) having income that is effectively
connected with the conduct of a trade or business within the United States for
U.S. federal income tax purposes, (ii) being subject to United States federal
income tax under Section 882(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), or a branch tax under Section 884 of the Code or (iii) being
required to report any item of income on any tax return that would be treated as
effectively connected with the conduct of a trade or business of the Issuer in
the United States for U.S. federal income tax purposes. The Losses described in
this Section 6.2 are referred to herein, collectively, as “Purchaser Losses.”

6.3 Indemnification by Purchaser. Subject to the limitations of Sections 6.1,
6.5 and 6.6, Purchaser agrees, following the Closing, to indemnify and hold
harmless each Seller and its Affiliates, officers, directors, employees and
other Representatives (collectively, the “Seller Indemnified Parties”) against
any Losses actually suffered or incurred by the Seller Indemnified Parties that
are caused by or are a result of or related to (a) a breach of any
representation or warranty of Purchaser contained in this Agreement; (b) a
breach of, or failure to perform, any covenant or agreement of Purchaser
contained in this Agreement or any Ancillary Document; (c) any Assumed
Liability; or (d) any action taken or not taken by Securities Seller at the
direction of, or with the consent of, Purchaser in accordance with Section 4.1.
The Losses described in this Section 6.3 are referred to herein, collectively,
as “Seller Losses.”

6.4 Method of Asserting Claims.

(a) As used herein, an “Indemnified Party” shall refer to a Purchaser
Indemnified Party or Seller Indemnified Party, as the case may be, and the
“Indemnifying Party” shall refer to the Party hereto obligated to indemnify such
Indemnified Party.

(b) In the event that any of the Indemnified Parties (i) is made a defendant in
or party to any Action, judicial or administrative, instituted by any third
party, including any Governmental Authority, which may result in Purchaser
Losses or Seller Losses, as applicable (any such third-party Action being
referred to as a “Third-Party Action”) or (ii) otherwise receives a claim or
demand by any third party, including any Governmental Authority, which may
result in Purchaser Losses or Seller Losses (any such third-party claim or
demand being referred to as a “Third-Party Claim”), the Indemnified Party shall
notify the Indemnifying Party in writing, and in reasonable detail, of the
Third-Party Action or Third-Party Claim within forty-five (45) days after
receipt by such Indemnified Party of written notice of the Third-Party Action or
Third-Party Claim and in any event prior to the expiration of the applicable
Representation Survival Period set forth in Section 6.1; provided, however,
that, notwithstanding the foregoing, with respect to any Third-Party Action or
Claim, the Indemnified Party shall deliver to the Indemnifying Party copies of
all notices, documents and court papers within ten (10) Business Days of the
Indemnified Party’s receipt thereof. Such notice of the Third-Party Action or
Third-Party Claim (a “Third-Party Notice”) from the Indemnified Party shall set
forth the basis for such claim for indemnification and the nature and estimated
amount of the claim (which estimated amount shall include, without limitation,
an estimate of the Purchaser Losses or Seller Losses, as applicable, that may be
incurred in connection with defending any such claim), all in reasonable detail.
The failure to give a Third-Party Notice to the Indemnifying Party within the
applicable time period specified above shall not relieve the Indemnifying Party
of any liability hereunder unless the Indemnifying Party was actually prejudiced
by such failure and then only to the extent of such prejudice.

(c) With respect to any Third-Party Action or a Third-Party Claim, the
Indemnifying Party shall have the sole and absolute right to assume and control
the defense of the Third-Party Action or Third-Party Claim using counsel of its
choosing and reasonably acceptable to the Indemnified Party, so long as the
Indemnifying Party notifies the Indemnified Party in writing within sixty
(60) days after the Indemnified Party has given a Third-Party Notice to the
Indemnifying Party, stating that the Indemnifying Party assumes the defense of
the Third-Party Action or Third-Party Claim. If the Indemnifying Party assumes
the defense of such claim, the Indemnifying Party shall not be liable to such
Indemnified Party under such section for any fees of other counsel or any other
expenses incurred by such Indemnified Party in connection with the defense
thereof; provided, however, that in the event that the interests of the
Indemnified Party and the Indemnifying Party are or become in conflict with or
adverse to one another with respect to such Third-Party Action or Third-Party
Claim, the Indemnified Party may retain its own counsel with respect to such
Third-Party Action or Third-Party Claim and the expenses of such counsel shall
be reimbursed by the Indemnifying Party to the extent such Indemnified Party is
otherwise entitled to indemnification for its Purchaser Losses or Seller Losses,
as applicable, in connection with such Third-Party Action or Third-Party Claim.
If an Indemnifying Party assumes the defense of such an action, (i) no
compromise or settlement thereof may be effected by the Indemnifying Party
without the Indemnified Party’s consent (which shall not be unreasonably
withheld, conditioned or delayed) unless (A) there is no finding or admission of
any wrongdoing, liability, violation of law or any violation of the rights of
any Person and no effect on any other claims that may be made against the
Indemnified Party and (B) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party and (ii) the Indemnifying Party shall
have no liability with respect to any compromise or settlement thereof effected
without its consent (which shall not be unreasonably withheld, conditioned or
delayed). The Parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Third-Party
Action or Third-Party Claim. If the Indemnifying Party elects to assume the
defense of the Third-Party Claim or Third-Party Action, the Indemnifying Party
shall keep the Indemnified Party reasonably fully informed with respect thereto,
shall permit the Indemnified Party to participate, at the Indemnified Party’s
expense, in the defense of such claim to the extent reasonably practicable, and
shall consider in good faith the input of the Indemnified Party with respect to
the defense of such Third-Party Claim or Third-Party Action. To the extent the
Indemnifying Party elects not to defend such proceeding (or fails to elect such
defense within the sixty (60) day period referred to above) and the Indemnified
Party defends against or otherwise handles any such Third-Party Action or
Third-Party Claim, the Indemnified Party may retain counsel of its choice, at
the expense of the Indemnifying Party, and control and assume the defense of
such Third-Party Action or Third-Party Claim, including the making of any
compromise or settlement of such claim, liability or expense, in each case with
the consent of the Indemnifying Party (such consent not to be unreasonably
withheld). After (i) any final judgment or award shall have been rendered by a
Governmental Authority and the time in which to appeal therefrom has expired,
(ii) a settlement shall have been consummated or (iii) the Indemnified Party and
the Indemnifying Party shall arrive at a mutually binding agreement with respect
to any matter alleged to be indemnified by the Indemnifying Party hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by it with respect to such matter and the Indemnifying Party shall pay
all of the sums so owing to the Indemnified Party by wire transfer or certified
or bank cashier’s check within ten (10) Business Days after the date of such
notice.

(d) In the event any Indemnified Party should have a claim against any
Indemnifying Party that does not involve a Third-Party Action or Third-Party
Claim, the Indemnified Party shall deliver a notice of such claim to the
Indemnifying Party, setting forth in reasonable detail the identity, nature and
estimated amount of Purchaser Losses or Seller Losses, as applicable, related to
such claim or claims, with reasonable promptness and in any event prior to the
expiration of the applicable Representation Survival Period set forth in
Section 6.1; provided, that failure to give such notice of claim to the
Indemnifying Party within the applicable time period specified above shall not
relieve the Indemnifying Party of any liability hereunder unless the
Indemnifying Party was actually prejudiced by such failure and then only to the
extent of such prejudice. If the Indemnifying Party notifies the Indemnified
Party that the Indemnifying Party disputes the claim described in such notice
(the “Dispute Notice”), the Indemnifying Party and the Indemnified Party will
proceed in good faith to negotiate a resolution of such dispute for a period of
at least thirty (30) days. If the dispute is not resolved within thirty
(30) days of the receipt of the Dispute Notice, each of the Indemnifying Party
and the Indemnified Party will have the right to submit such claim for
resolution in accordance with this Agreement.

6.5 Other Indemnification Provisions. Except with respect to claims based on
fraud or willful misconduct, after the Closing, the foregoing indemnification
provisions shall be the sole and exclusive remedies of each Party and its
respective Affiliates and its respective officers, directors, employees,
stockholders, members and other Representatives for monetary damages with
respect to the Contemplated Transactions, this Agreement and the Ancillary
Documents. The right of any Person to receive an indemnification payment under
this Article VI shall not create a right to offset against such indemnification
payment any fee or payment payable by such Person under this Agreement.

6.6 Limitations on Indemnification.

(a) In addition to the other limitations contained in this Agreement, the
indemnification obligations of Sellers under this Article VI are subject to the
limitations set forth in Exhibit A hereto.

(b) In addition to the other limitations contained in this Agreement, the
indemnification obligations of Purchaser under this Article VI are subject to
the limitations set forth in Exhibit A hereto.

6.7 Mitigation; Reimbursement. Notwithstanding anything contained herein to the
contrary, each Party shall use their reasonable efforts to mitigate their
respective Purchaser Losses or Seller Losses, as applicable, upon and after
becoming aware of any event or condition which would reasonably be expected to
give rise to any Purchaser Losses or Seller Losses for which such Party may be
entitled to indemnification under this Agreement consistent with applicable Law.
The amount of any Purchaser Losses or Seller Losses, as applicable, for which
indemnification is provided for under this Agreement shall be (i) reduced by any
amounts actually realized as a result of any indemnification, contribution or
other payment by any third party and (ii) reduced by any insurance proceeds or
other amounts actually recovered or received from third parties with respect to
such Purchaser Losses or Seller Losses; provided that the amount of any
insurance proceeds received by an Indemnified Party shall be equal to the
difference between (A) the actual after-tax amount of such proceeds less any
deductible paid by the applicable Indemnified Party and (B) the net present
value (as determined by the applicable Indemnified Party in good faith) of the
aggregate incremental premium costs which are incurred by an Indemnified Party
as a consequence of the Loss or event which gives rise to the payment of
insurance proceeds. If an Indemnified Party recovers any amount with respect to
any Loss that was previously satisfied by an Indemnifying Party such Indemnified
Party shall promptly pay such amount to such Indemnifying Party.

6.8 Treatment of Indemnity Payments. It is the intent of the Parties that
amounts paid under this Article VI shall represent an adjustment to the Purchase
Price and the parties will report such payments consistent with such intent.

ARTICLE VII
DEFINITIONS

7.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Action” means any action, suit, arbitration or proceeding by or before any
Governmental Authority.

“Affiliate” means, with respect to any Person other than an individual, any
other Person that, directly or indirectly, Controls, is Controlled by, or is
under common Control with or of, such Person. As used in this definition, the
term “Control” (including, with correlative meaning, the terms “Controlled by”
and “under common Control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the preamble.

“Allocation” has the meaning set forth in Section 1.4.

“Ancillary Documents” means each of the documents to be delivered by Sellers or
Purchaser pursuant to Sections 5.1 and 5.2.

“Assets” has the meaning set forth in the Indenture.

“Assignment and Assumption Agreement” means the assignment and assumption
agreement to be entered into by and between Purchaser and DCM at Closing and
consented to by the Issuer reflecting the assignment and assumption of the CAA
and CLO Management Agreement.

“Assumed Liabilities” means all Liabilities which arise from and after the
Closing with respect to the Purchased Assets.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which commercial banks in New York, New York generally are required or
authorized by Law to close.

“CAA” has the meaning set forth in the recitals.

“Call Notice” has the meaning set forth in Section 4.1(c).

“Class D Notes” has the meaning set forth in the CLO Management Agreement.

“CLO Assets” means the Records.

“CLO Management Agreement” has the meaning set forth in the recitals.

“Closing” has the meaning set forth in Section 1.2.

“Closing Date” has the meaning set forth in Section 1.2.

“Closing Payment” has the meaning set forth in Section 1.1(c).

“Co-Issuer” means DFR Middle Market CLO Corp., a Delaware corporation.

“Co-Issuer Shares” has the meaning set forth in Section 2.3(a).

“Code” has the meaning set forth in Section 6.2.

“Collateral Debt Obligation Files” has the meaning set forth in the Loan Sale
Agreements.

“Collateral Management Fees” means all fees payable to DCM pursuant to the CLO
Management Agreement without regard to when such fees are accrued.

“Collateral Manager” has the meaning set forth in the recitals.

“Confidential Material” means all data and information, including the Books and
Records, to the extent relating to the Issuers, the Collateral Management
Agreement, the CAA or the Seller’s acting prior to the date hereof as Collateral
Manager pursuant to the Collateral Management Agreement, and any and all actions
taken or not taken by Purchaser and Securities Seller pursuant to Section 4.1
hereof, including the content of any requests or demands made or consents given
or withheld by Purchaser and the fact that any such request or demand was made
or consent was given or withheld.

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Documents.

“Contracts” means all written agreements, contracts, obligations, undertakings
and commitments to which any Person is a party or by which any of its assets or
properties is bound.

“DCM” has the meaning set forth in the preamble.

“Disclosure Schedules” means the Disclosure Schedules attached hereto being
delivered by Sellers to Purchaser on the date hereof.

“Dispute Notice” has the meaning set forth in Section 6.4(d).

“Excluded Assets” means all assets and properties of DCM, other than its right,
title and interest in and to the Purchased Assets, including all rights of DCM
to indemnification, reimbursement of expenses, provisions relating to limitation
of liability and/or other protections, in each case under the CLO Management
Agreement and the CAA arising or in respect of actions taken by DCM prior to the
Closing.

“Excluded Liabilities” means all Liabilities of DCM, other than the Assumed
Liabilities.

“Fundamental Representations” has the meaning set forth in Section 6.1.

“Governmental Authority” means any entity within or without the United States
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any governmental authority,
agency, department, board, commission, court, tribunal, judicial body or
instrumentality of any union of nations, federation, nation, state,
municipality, county, locality or other political subdivision thereof.

“GreensLedge” means GreensLedge Capital Markets LLC.

“Indemnified Party” has the meaning set forth in Section 6.4(a).

“Indemnifying Party” has the meaning set forth in Section 6.4(a).

“Indenture” means that certain Indenture, dated as of July 17, 2007, among the
Issuer, Co-Issuer and the Trustee, as modified by that certain Supplemental
Indenture No. 2011-1 thereto, dated as of April 4, 2011.

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“Issuer” has the meaning set forth in the recitals.

“Issuer Shares” has the meaning set forth in Section 2.3(a).

“Issuers” means, collectively, the Issuer and the Co-Issuer.

“Knowledge” means, with respect to Sellers, the actual knowledge of any officer
of DCM having, or who had, at the applicable time, direct portfolio management
responsibility or oversight with respect to the Notes, the Assets, the Issuer
and/or the Securities.

“Laws” means all constitutions, laws, statutes, ordinances, rules, rulings,
regulations, Orders, or executive orders of any Governmental Authority.

“Liability” means any obligation or liability whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due.

“Liens” means any claims, liens, encumbrances, security interests, pledges or
charges.

“Loan Sale Agreements” has the meaning set forth in the Indenture.

“Losses” means, in respect of any obligation to indemnify any Person pursuant to
the terms of this Agreement, any (i) loss, liability, claim, damage, cost or
expense (including costs of investigation and reasonable legal fees and
expenses), (ii) taxes, (iii) penalties, and (iv) obligations, but excluding, in
each case, any of the foregoing that are punitive, special or exemplary except
to the extent such punitive, special or exemplary losses are asserted by a third
party.

“Majority of the Subordinated Notes” has the meaning set forth in the Indenture.

“Material Contracts” has the meaning set forth in Section 2.7.

“Monthly Report” has the meaning set forth in the Indenture.

“Non-Public Information” means information regarding any asset, investment,
credit extension or commitment of any Issuer that Sellers’ know is not generally
publicly available or would be considered or deemed to be “non-public”
information, including any such information that is available only to investors
in such asset, investment, credit extension or commitment who affirmatively
elect to receive non-public or private information regarding such asset,
investment, credit extension or commitment.

“Note Valuation Report” has the meaning set forth in the Indenture.

“Notes” has the meaning set forth in the Indenture.

“Order” means any temporary restraining order, preliminary or permanent
injunction, decree, judgment or other order of a court of competent jurisdiction
or other Governmental Authority.

“Organizational Documents” means the charter and bylaws or similar governing
documents of a Person (that is not an individual).

“Party” and “Parties” have the meanings set forth in the preamble.

“Permit” means any licenses, permits, consents, registrations, authorizations,
qualifications, certificates and/or filings with any Governmental Authority or
pursuant to any Law.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Governmental Authority.

“Purchase Price” has the meaning set forth in Section 1.1(c).

“Purchased Assets” means the CLO Management Agreement, the CAA and the CLO
Assets.

“Purchaser” has the meaning set forth in the preamble.

“Purchaser Indemnified Parties” has the meaning set forth in Section 6.2.

“Purchaser Losses” has the meaning set forth in Section 6.2.

“Rated Notes” has the meaning set forth in the CLO Management Agreement.

“Records” means (i) all loan asset management files, (ii) a schedule of prior
and current expenses of the Issuer and (iii) the asset summaries, a form of
which has been provided by Sellers to Purchaser prior to the date hereof, in
each case, with respect to Assets currently held by the Issuer and in existence
as of the Closing Date.

“Representation Survival Period” has the meaning set forth in Section 6.1.

“Representatives” means each of the respective attorneys, accountants,
employees, officers and other authorized representatives of Purchaser or
Sellers.

“Securities” means, collectively, the Securities Seller Class D Notes and the
Securities Seller Subordinated Notes.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Payments” means any distributions received in respect of the
Securities.

“Securities Seller” has the meaning set forth in the preamble.

“Securities Seller Class D Notes” has the meaning set forth in the recitals.

“Securities Seller Subordinated Notes” has the meaning set forth in the
recitals.

“Seller” and “Sellers” have the meanings set forth in the preamble.

“Seller Indemnified Parties” has the meaning set forth in Section 6.3.

“Seller Losses” has the meaning set forth in Section 6.3.

“Sellers Representations” has the meaning set forth in the first paragraph of
Article II.

“Shares” has the meaning set forth in Section 2.3(a).

“Subordinated Note Agreement” has the meaning set forth in Section 5.1(d).

“Subordinated Notes” has the meaning set forth in the CLO Management Agreement.

“Tax” means any foreign, U.S. federal, state or local income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
real property gains, registration, value added, excise, natural resources,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee or other withholding or
other Tax, of any kind whatsoever, including any interest, penalties or
additions to Tax or additional amounts in respect of the foregoing.

“Third-Party Action” has the meaning set forth in Section 6.4(b).

“Third-Party Claim” has the meaning set forth in Section 6.4(b).

“Third-Party Notice” has the meaning set forth in Section 6.4(b).

“Transfer Taxes” has the meaning set forth in Section 4.6.

“Trustee” means Wells Fargo, in its capacity as Trustee under the Indenture and
related documents.

“Wells Fargo” means Wells Fargo Bank, National Association.

ARTICLE VIII
MISCELLANEOUS

8.1 Assignment. This Agreement and the rights hereunder shall not be assignable
or transferable by Purchaser, on the one hand, or Sellers, on the other hand
(including by sale of stock, operation of Law in connection with a merger or
sale of substantially all the assets of such Party) without the prior written
consent of the other Party hereto; provided, however, that, notwithstanding the
foregoing, any Party may pledge its rights hereunder to a third party without
the consent of any other Party hereto, it being understood and agreed that any
such pledge shall not reduce such person’s obligations and liabilities
hereunder, including any pro rata allocation thereof, and provided, further,
that Purchaser may assign any or all of its rights, interests or obligations
under this Agreement to any Affiliate thereof without the consent of either
Seller so long as, in each case, Purchaser remains liable for the obligations of
the transferee. Notwithstanding the above, this Agreement shall inure to the
benefit of, and be binding upon and enforceable against, the respective
successors and permitted assigns of the Parties. Any assignment in violation of
this Section 8.1 shall be void ab initio.

8.2 No Third-Party Beneficiaries. Except for the provisions of Article VI
relating to Indemnified Parties, this Agreement is for the sole benefit of the
Parties and their respective successors and permitted assigns. Nothing herein
expressed or implied shall give, or be construed to give, any Person other than
the Parties and their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

8.3 Expenses. Except as otherwise provided herein, each of Purchaser and Sellers
will be liable for its own costs and expenses incurred in connection with the
negotiation, preparation, execution or performance of this Agreement. Any
expenses not (i) directly attributable to either the Purchaser or the Sellers,
or (ii) otherwise expressly provided for in this Agreement shall be paid 50% by
the Purchaser and 50% by the Sellers.

8.4 Amendment and Modification. This Agreement may not be amended except by an
instrument or instruments in writing signed and delivered on behalf of each of
the Parties hereto.

8.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given (a) on the date of delivery if delivered personally,
(b) to the extent that a facsimile number has been provided by a Party, on the
date of transmission if sent via facsimile transmission to the facsimile number
provided on Exhibit B hereto for such Party, and telephonic confirmation of
receipt is obtained promptly after completion of transmission, (c) one
(1) Business Day after delivery to a reputable internationally recognized
overnight courier service for delivery to the address set forth on Exhibit B
hereto for such Party, (d) within three (3) Business Days after being mailed by
registered or certified mail (return receipt requested) to the address set forth
on Exhibit B hereto for such Party (or at such other address for a Party as
shall be specified by like notice), or (e) to the extent an email address has
been provided by the applicable Party, on the date of transmission if sent by
electronic mail to the address set forth on Exhibit B hereto for such Party (or
at such other address for a Party as shall be specified by like notice).

Such addresses may be changed from time to time by means of a notice given in
the manner provided in this Section 8.5 (provided that no such notice of change
of address shall be effective until it is received by the other Party hereto).
The Parties acknowledge and agree that to the extent that a Party has elected
not to provide an email address and/or a facsimile number, notices and other
communications hereunder shall not be provided to such Party via such method
and, to the extent that notice is so provided, it shall not be deemed to have
been provided pursuant to this Section 8.5.

8.6 Governing Law; Dispute Resolution.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts
executed in and to be performed in that state.

(b) Dispute Resolution. Each of the Sellers and Purchaser irrevocably and
unconditionally submits to the exclusive jurisdiction of (i) the Supreme Court
of the State of New York, New York County, and (ii) the United States District
Court for the Southern District of New York, for the purposes of any suit,
action or other proceeding arising out of this Agreement or any transaction
contemplated hereby. Each of the Sellers and Purchaser agrees to commence any
such action, suit or proceeding, either in the United States District Court for
the Southern District of New York or if such suit, action or other proceeding
may not be brought in such court for jurisdictional reasons, in the Supreme
Court of the State of New York, New York County. Each of the Sellers and
Purchaser further agrees that service of any process, summons, notice or
document by U.S. registered mail to such Party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
in New York with respect to any matters to which it has submitted to
jurisdiction in this Section 8.6. Each of the Sellers and Purchaser irrevocably
and unconditionally waives any objection to the laying of venue of any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) the Supreme Court of the State of New York, New York
County, or (ii) the United States District Court for the Southern District of
New York, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(c) EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.
EACH PARTY CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH ABOVE IN
THIS SECTION 8.6.

8.7 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect the legality,
validity or enforceability of any other provision hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
found by a court or other Governmental Authority of competent jurisdiction to be
invalid or unenforceable, (a) a suitable and equitable provision will be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances will not be affected by such invalidity or
unenforceability, nor will such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

8.8 Waiver. Waiver of any term or condition of this Agreement by any Party shall
be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term of this Agreement. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

8.9 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more such counterparts have been signed by
each Party and delivered to the other Parties. Signatures of the Parties
transmitted by facsimile or other electronic communication means (including
email in .pdf format) shall be binding and effective for all purposes. Each
Party shall subsequently deliver to the other Parties an original, executed copy
of this Agreement; provided, however, that a failure to deliver such original
shall not invalidate a facsimile or other electronic signature.

8.10 Entire Agreement. This Agreement, including the Disclosure Schedules and
other Schedules hereto, and the Ancillary Documents contains the entire
agreement and understanding between the Parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
negotiations, correspondence, undertakings and understandings, oral or written,
relating to such subject matter.

8.11 Specific Performance. Sellers agree that Purchaser shall have the right, in
addition to any other rights and remedies existing in its favor, to enforce its
rights and the obligations of Sellers hereunder not only by an action or actions
for damages but also by an action or actions for specific performance,
injunctive and/or other equitable relief. Furthermore, Purchaser agrees that
Sellers shall have the right, in addition to any other rights and remedies
existing in its favor, to enforce their rights and the obligations of Purchaser
hereunder not only by an action or actions for damages but also by an action or
actions for specific performance, injunctive and/or other equitable relief.

8.12 Interpretation. All references to immediately available funds or dollar
amounts contained in this Agreement shall mean United States dollars. All
references to “federal” law shall be to United States law. All references to
statutes and related regulations shall include all amendments of the same and
any successor or replacement statutes and regulations. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits, Schedules and Disclosure Schedules shall be deemed references to
Articles and Sections of, and Exhibits, Schedules and Disclosure Schedules to,
this Agreement. Unless the context otherwise requires, the words “hereof,”
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement. The Parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement. Nothing in this Agreement shall be construed to
require any Party hereto to violate any Law.

[Signatures on following page.]IN WITNESS WHEREOF, the Parties have caused this
Master Purchase Agreement to be duly executed as of the date first written
above.

PURCHASER:

DWM MANAGEMENT LLC

By:       
Name:
Title:


SELLERS:

DEERFIELD CAPITAL MANAGEMENT LLC

By:       
Name:
Title:


DFR MIDDLE MARKET HOLDINGS LTD.

By:       
Name:
Title:


